Execution Version

SECOND AMENDED AND RESTATED
EQUIPMENT LEASE
(New Madrid)
This SECOND AMENDED AND RESTATED EQUIPMENT LEASE (this “Lease”), dated as of
February 26, 2016, but effective as of 11:59 p.m. on February 29, 2016 (the
“Effective Date”), is entered into by and between AEC-NM, LLC, a Colorado
limited liability company (“Lessor”), and GS RC INVESTMENTS LLC, a Delaware
limited liability company (“Lessee”). Lessor and Lessee may be referred to
herein individually as a “Party,” and collectively as the “Parties.”
R E C I T A L S
A.Clean Coal Solutions, LLC, AEC-TH, LLC, Lessor and Lessee previously entered
into that certain Agreement to Lease dated as of June 29, 2010, as amended from
time to time under which Lessor agreed to lease a refined coal production
facility to Lessee pursuant to the Original Lease (as hereinafter defined).
B.Pursuant to that certain Exchange Agreement, dated as of November 21, 2011, as
amended from time to time, among Clean Coal Solutions, LLC, Lessor and Lessee
(the “Exchange Agreement”), the Parties terminated the Original Lease and
entered into an Equipment Lease to lease the refined coal production facility,
as described on Exhibit A hereto (the “Facility”), on November 21, 2011 (as
amended as of December 21, 2012, the “Exchange Lease”).
C.The Parties subsequently entered into that certain Amended and Restated
Equipment Lease dated as of March 8, 2013 (the “First A&R Lease”), which amended
and restated the Exchange Lease.
D.The Parties wish to amend and restate the First A&R Lease as set forth herein.
A G R E E M E N T S
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
DEFINITIONS AND CONSTRUCTION


1.1    Definitions. Capitalized terms used but not defined herein shall have the
meanings associated with such terms in the Exchange Agreement. The following
terms shall have the following meanings as used herein:
“Assignment” has the meaning set forth in Section 6.12.
“Business Day” means any Day other than (i) a Saturday or Sunday or (ii) a Day
on which commercial banks in New York, New York are authorized or required to be
closed.

US 1102141v.23

--------------------------------------------------------------------------------




“Casualty” has the meaning set forth in Section 2.7.
“Coal Purchase Contract” means that certain Coal Purchase Contract (New Madrid),
dated as of June 29, 2010, between Lessee and Utility.
“Code” means the Internal Revenue Code of 1986, as amended.
“CPI” means the Consumer Price Index, All Urban Consumers (CPI-U), Series ID
CUUR0000SA0, U.S. City Average, All Items (1982-1984=100), Unadjusted Annual
Average for the 12 months ended December of the applicable calendar year, as
published by the United States Department of Labor Bureau of Labor Statistics.
“Day” means a calendar day.
“Draft Allocation” has the meaning set forth in Section 2.3.
“Effective Date” has the meaning set forth in the preamble.
“Exchange Agreement” has the meaning set forth in the Recitals.
“Exchange Lease” has the meaning set forth in the Recitals.
“Facility” has the meaning set forth in the Recitals.
“Federal Tax Rule” means any regulation, rule, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration or interpretative or
advisory opinion or letter by any Federal Tax Authority with respect to federal
Tax matters, including (a) regulations of the Treasury Department, (b) judgments
and decisions of the United States Tax Court, the United States Board of Tax
Appeals and any other court of the United States in connection with its exercise
of original, trial or appellate jurisdiction over any case involving federal Tax
matters, (c) IRS and Treasury Department materials such as revenue rulings,
revenue procedures, Treasury decisions, technical memoranda, technical advice
memoranda, PLRs, determination letters, Chief Counsel’s advice, field service
advice, general counsel memoranda, office memoranda, technical information
releases, delegation orders, Executive Orders, Treasury Department orders,
notices, announcements and news releases, and (d) a Pre-Filing Agreement.
“Final Allocation” has the meaning set forth in Section 2.3.
“First A&R Lease” has the meaning set forth in the Recitals.
“First A&R Lease Term” has the meaning set forth in Section 3.1(a).
“First A&R Lease Term Rent Payments” means all rent payments made by Lessee to
Lessor in the First A&R Lease Term.
“Force Majeure” has the meaning set forth in Section 4.1.

2
US 1102141v.23

--------------------------------------------------------------------------------




“GS” means The Goldman Sachs Group, Inc., a Delaware corporation.
“Independent Accountant” has the meaning set forth in Section 2.3.
“Interest Rate” means the lesser of (i) the Prime Rate plus two percent (2%),
and (ii) the highest rate permitted by applicable Law.
“Investment Grade” has the meaning set forth in the Operating and Maintenance
Agreement.
“IRS” means the United States Internal Revenue Service or any successor thereto.
“IRS Guidance” has the meaning set forth in Section 6.13.
“Lease” has the meaning set forth in the preamble.
“Lessee” has the meaning set forth in the preamble.
“Lessor” has the meaning set forth in the preamble.
“Month” means a period of time beginning at 12:00 a.m. CT on the first Day of
any calendar month and ending at 11:59:59 p.m. CT on the last Day of the same
calendar month.
“Monthly Operating Reports” means the reports provided by Operator to Lessee
pursuant to Section 2.14 of the Operating and Maintenance Agreement or similar
reports provided by any successor operator.
“Operator” means Clean Coal Solutions Services, LLC, a Colorado limited
liability company, or any successor operator of the Facility.
“Original Lease” means that certain Equipment Lease (New Madrid) entered into
between Lessor and Lessee dated June 29, 2010.
“Original Term” has the meaning set forth in Section 3.1(a).
“Original Term Rent Payments” means all rent payments made by Lessee to Lessor
in the Original Term.
“Party” or “Parties” has the meanings set forth in the preamble.
“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity.
“PLR” means a private letter ruling from the IRS.
“Pre-Filing Agreement” means an LB&I pre-filing arrangement (as described in IRS
Revenue Procedure 2009-14 or any supplement or successor thereto) between Lessee
or its Affiliate and the IRS.

3
US 1102141v.23

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest publicly announced from time to time by
Citibank, N.A., New York branch, as its “prime” or “base” lending rate.
“Quarter” means the three-Month periods ending on May 31, August 31, November 30
and February 28 or 29, as applicable, of each year.
“Refined Coal” means a gaseous, liquid or solid fuel produced from coal at the
Facility through the addition of chemical additives.
“Refined Coal Guidance” means IRS Notice 2010-54 and such other guidance issued
by the IRS supplementing, amending or superseding IRS Notice 2010-54.
“Refined Coal Sale Agreement” means that certain Refined Coal Sale Agreement
(New Madrid), dated as of June 29, 2010, between Lessee and Utility.
“Regulatory Event” means the adoption, promulgation, change, repeal, or change
in the interpretation, administration or application of any Law, or any
other action of any Governmental Authority, in each case after the Effective
Date (other than Force Majeure or a Tax Event) that results directly or
indirectly in (a) it being unlawful for Lessee to lease, operate or have
operated the Facility, (b) Lessee being obligated or compelled to divest or
materially limit any of its or its Affiliates' businesses or the activities
thereof wherein such divestiture or limitation affects or would affect Lessee's
ability to perform its obligations under this Lease, (c) the imposition of
a material penalty, fee or other cost, in each case in light of the overall
economics of the transactions contemplated in the Transaction Documents, to be
paid by Lessee or any of its Affiliates with respect to the Facility or arising
out of this Lease that was not otherwise payable before the Effective Date or
(d) a Material Adverse Effect.
“Renewal Term” has the meaning set forth in Section 3.1(b).
“Renewal Term Rent Payments” has the meaning set forth in Section 2.2(c).
“Rent” and “Rent Payments” means Original Term Rent Payments, First A&R Lease
Term Rent Payments, Second A&R Lease Term Payments and Renewal Term Rent
Payments, as applicable.
“Second A&R Lease Term” has the meaning set forth in Section 3.1(a).
“Second A&R Lease Term Rent Payments” has the meaning set forth in Section
2.2(a).
“Section 45 Credit” means the credit allowed by Section 45 of the Code for the
production and sale of refined coal produced from coal to an Unrelated Person.
“Tax Event” means (a) the issuance to Lessee, or any Affiliate of Lessee, by the
IRS of a (i) Notice of Proposed Adjustment (Form 5701); (ii) technical advice
memorandum; (iii) private letter ruling, (iv) determination letter, (v) 60-day
letter containing an examination report; (vi) 30-day letter containing an
examination report; (vii) any other written document that reduces or proposes
the reduction of the Section 45 Credits for the taxable period(s) under
examination, or

4
US 1102141v.23

--------------------------------------------------------------------------------




examined, by the IRS, by 20 percent or more; or (viii) a Pre-Filing Agreement;
(b) the issuance, publication, announcement or other public dissemination of any
statement or writing by the chairperson of the Ways and Means Committee of the
U.S. House of Representatives or the Finance Committee of the U.S. Senate
(including through a colloquy reported in the Congressional Record), if such
statement or writing proposes, advocates or supports the enactment of federal
legislation, or the adoption of a Federal Tax Rule, that would disallow some or
all of the Section 45 Credits; (c) the passage by any of the Ways and Means
Committee of the U.S. House of Representatives, the Finance Committee of the
U.S. Senate, the U.S. House of Representatives or the U.S. Senate of a bill or
resolution that, if enacted or adopted, would disallow some or all of the
Section 45 Credits; or (d) any adoption of a Federal Tax Rule the effect of
which is the disallowance of 20 percent or more of the Section 45 Credits.
“Term” has the meaning set forth in Section 3.1(a).
“Total Operating Expenses” means, with respect to any Quarter, the total of all
actual costs and expenses, including budget overruns, incurred and paid by
Lessee in connection with the operation of the Facility during such Quarter for
the production of Refined Coal, including without limitation and without
duplication: (a) the cost of all utilities, lighting, security and any other
related services to and for the operation of the Facility paid by Lessee under
any lease or license of a site on which the Facility is located during the Term;
(b) fees and expenses paid to the Operator under the Operating and Maintenance
Agreement or any subsequent operator of the Facility; (c) the cost of routine
preventive maintenance of the Facility; (d) the cost of all materials and
supplies necessary for the operation of the Facility, other than coal; (e) the
cost of all overhauls, major and minor repairs and replacements of the Facility
including the cost of all maintenance, overhauls, major and minor repairs and
replacements of any coal scales used in accordance with the Facility; (f) the
cost of all mobile equipment, lubricants, chemicals (including Chemical
Additives as defined in the Chemical Additive Supply Agency Agreement), fluids,
oils, supplies, filters, fittings, connectors, seals, gaskets, hardware, wires
and other similar consumable materials and supplies used in connection with the
operation, overhaul, repair or replacement of the Facility; (g) all fines,
penalties, and costs of complying with injunctive relief relating to operation
and maintenance of the Facility in accordance with applicable Laws except to the
extent caused by Lessee; (h) the cost of procuring, maintaining and complying
with all Permits, including all related engineering costs; (i) the insurance
coverages described in Section 3.13 of the Operating and Maintenance Agreement;
(j) taxes, administrative costs and all other assessments directly attributable
to the operation of the Facility; (k) site rent and other obligations actually
paid by Lessee under any lease or license of a site on which the Facility is
located during the Term; (l) the cost for coal yard and coal handling services
paid by Lessee under any coal yard services or similar agreements; (m) the cost
of treating, managing, transporting and disposing of solid waste, sludges,
trash, wastewater, leachate, and Hazardous Substances generated or used in the
operation of the Facility, including all such materials arising from the
operation of the Facility; (n) the costs of coal sampling and emissions testing;
(o) any payment or commission for the arrangement of coal supply contracts paid
by Lessee to Utility under the Coal Purchase Contract or under any other
agreement for the arrangement of coal supply contracts for Lessee, and not
included in the selling price for Refined Coal; and (p) the cost associated with
conducting any redetermination tests (whether conducted by Lessee or on behalf
of Lessee by a third party); provided that the Total Operating Expenses shall
not include (i) the cost of coal, (ii)

5
US 1102141v.23

--------------------------------------------------------------------------------




any costs or expenses incurred by Operator and reimbursed by Lessee under
Section 2.10(b) of the Operating and Maintenance Agreement or otherwise in
connection with complying with any Extended Production Suspension Plan (as such
term is defined in the Operating and Maintenance Agreement) or any
recommencement of operations of the Facility following an Extended Production
Suspension Plan, (iii) the costs and expenses of any Decommissioning and
Relocation Services (as such term is defined in the Operating and Maintenance
Agreement) incurred by Operator and reimbursed by Lessee under Section 3.10 of
the Operating and Maintenance Agreement or (iv) the costs or expenses of any
substantially similar services to those services described in (ii) and (iii)
above provided by a Person other than Operator.
“Unrelated Person” means, with respect to any Person, any other Person that is
not related to such Person within the meaning of Section 45(e)(4) of the Code.
1.2    Construction of Certain Terms and Phrases. The words “this Lease,”
“herein,” “hereby,” “hereunder,” and “hereof,” and words of similar import,
refer to this Lease as a whole (including all Exhibits and Schedules) and not to
any particular subdivision unless expressly so limited. The words “this
Section,” “this subsection,” and words of similar import, refer only to the
Sections or subsections hereof in which such words occur. The word “or” is not
exclusive, and the word “including” (in its various forms) means “including
without limitation.” Pronouns in masculine, feminine, or neuter genders shall be
construed to state and include any other gender, and words, terms, and titles
(including terms defined herein) in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise expressly
requires. Unless the context otherwise requires, all defined terms contained
herein shall include the singular and plural and the conjunctive and disjunctive
forms of such defined terms, and the term “Exhibit” or “Schedule” shall refer to
an Exhibit or Schedule attached to this Lease. All references herein to an
agreement mean such agreement as it may be amended, restated or modified from
time to time.
ARTICLE II
LEASE


2.1    Lease of Facility. Subject to the terms and conditions hereof and of the
Exchange Agreement, from the effective date of the Exchange Lease, Lessor leases
to Lessee and Lessee leases from Lessor the Facility for the uses set forth in
Section 2.11 below.
2.2    Rent.
(a)    During the Second A&R Lease Term, Lessee will pay to Lessor on the first
Business Day of each Quarter the payment set forth on Schedule 1 for such
Quarter (or, if applicable, the pro-rated portion thereof) (the “Second A&R
Lease Term Rent Payments”). The Second A&R Lease Term Rent Payments for a
Quarter shall be adjusted in an amount equal to any applicable increase or
decrease calculated in accordance with the methodology set forth in Exhibit C.
The Second A&R Lease Term Rent Payments shall be payable through the end of the
Second A&R Lease Term notwithstanding any termination of this Lease (and the
obligation to make all such Second A&R Lease Term Rent Payments will be treated
as having been incurred at the inception of the Second A&R Lease Term), except
for a termination pursuant to Section 3.1(f). In the event that this Lease is
terminated pursuant to Section 3.1(f) prior to the end of the Second A&R Lease

6
US 1102141v.23

--------------------------------------------------------------------------------




Term, no further Second A&R Lease Term Rent Payments shall be due, though the
Lessee will pay to the Lessor a pro-rated amount of the Second A&R Lease Term
Rent Payment due with respect to the Quarter in which this Lease is terminated.
With respect to the first payment to be made hereunder for the first Quarter of
the Second A&R Lease Term, Lessee shall pay to Lessor, on the Effective Date,
the Second A&R Lease Term Rent Payment set forth on Schedule 1 for such Quarter
for the period of time from and including the Effective Date to the end of such
Quarter.
(b)    Lessor and Lessee acknowledge and agree that Lessee has previously paid
to Lessor all Rent Payments owed by Lessee under the Exchange Lease and the
First A&R Lease.
(c)    During each Renewal Term, Lessee will pay to Lessor on the first Business
Day of each Quarter the payment set forth on Schedule 1 for such Quarter (or, if
applicable, the pro-rated portion thereof) (the “Renewal Term Rent Payments”).
The Renewal Term Rent Payments for a Quarter shall be adjusted in an amount
equal to any applicable increase or decrease calculated in accordance with the
methodology set forth in Exhibit C. The Renewal Term Rent Payments shall be
payable through the end of the applicable Renewal Term notwithstanding any
termination of this Lease (and the obligation to make all such Renewal Term Rent
Payments will be treated as having been incurred at the inception of the Renewal
Term), except for a termination pursuant to Section 3.1(f). In the event that
this Lease is terminated pursuant to Section 3.1(f) prior to the end of the
applicable Renewal Term, no further Renewal Term Rent Payments shall be due,
though the Lessee will pay to the Lessor a pro-rated amount of the Renewal Term
Rent Payment due with respect to the Quarter in which this Lease is terminated.
If this Lease is extended beyond November 9, 2021 pursuant to Section 3.1(b),
the Parties shall negotiate in good faith to agree on the Rent Payments for
Renewal Terms during such extension. If the Parties cannot agree in good faith
on the Rent Payments for such Renewal Terms by the commencement of such
extension, then this Lease shall terminate as of such date.
(d)    Lessee shall make the Rent Payments in immediately available funds to an
account in the United States of America designated from time to time to Lessee
in writing by Lessor. The initial nominated account of Lessor is:
Colorado Business Bank
Address: 821 17th Street, Denver, CO 80202
Account Name:  Clean Coal Solutions, LLC
Routing #: 102003206
Account #: *


(e)    Any Rent required to be paid under this Section 2.2 that is not so paid
(unless subject to a good faith dispute) will bear interest from the date on
which Rent was required to be paid to the date such Rent is actually received by
Lessor at an effective annual rate equal to the Interest Rate. In the event of a
dispute with respect to any Rent pursuant to this Section 2.2, the Parties shall
continue to perform their obligations as required hereunder. Upon resolution of
such dispute, the Rent, if any, determined to be owing by Lessee to Lessor (by
agreement of the Parties or final determination of a court of competent
jurisdiction) shall be paid within five Business Days

7
US 1102141v.23

--------------------------------------------------------------------------------




following such resolution, together with interest (using the interest rate
described above) from the date Lessee was required to pay the disputed amount.
2.3    Tax Ownership. The Parties agree that for federal income tax purposes,
(a) the transactions described in the Original Lease shall be considered as a
taxable installment sale of the Facility, and (b) the transactions described in
the Exchange Agreement and the Exchange Lease shall be treated as a like-kind
exchange under Section 1031 of the Code of the facility leased pursuant to the
Original Lease for the Facility. The Parties agree to report the transactions
consistently with such characterization. Lessee will provide Lessor with (i) an
allocation of the Second A&R Lease Term Rent Payments under this Lease between
interest and principal components and Lessee shall complete Form 8594 and
furnish Lessor with a copy within 120 Days after the Effective Date and (ii) an
allocation of the Renewal Term Rent Payments under any Renewal Term within 90
Days after the commencement of such Renewal Term (each such allocation, a “Draft
Allocation”). Lessor shall review the Draft Allocation and provide any
objections to Lessee within 30 Days after the receipt thereof. In the event
Lessor does not object to Lessee’s Draft Allocation, such Draft Allocation shall
be final (the “Final Allocation”) and the Parties shall report such Final
Allocation for tax purposes and file tax returns in a manner consistent with
such mutually agreed Final Allocation. If Lessor raises objections to the Draft
Allocation, the Parties will negotiate in good faith to resolve such
objection(s). If the Parties are unable to agree on the Draft Allocation within
14 Days after Lessor raises such objections, the Parties shall refer such
dispute to an independent nationally recognized accounting firm (the
“Independent Accountant”), which Independent Accountant shall make a final and
binding determination as to all matters in dispute with respect to the Draft
Allocation (and only such matters) within 30 Days and promptly shall notify the
Parties in writing of its resolution. Each Party shall bear and pay one-half of
the fees and other costs charged by the Independent Accountant.
2.4    Title to Facility. Title to the Facility leased herein shall be and at
all times during the Term remain in Lessor. During the Term, Lessee shall
neither remove nor permit removal of any serial number, model number, name, or
any other identification of ownership from the Facility.
2.5    Maintenance. During the Term, Lessee agrees, at its own cost and expense,
to keep the Facility in good repair, condition, and working order, will furnish
all parts, mechanisms, devices, and labor required to keep the Facility in such
condition, normal wear and tear excepted, and will pay all costs of the
Facility’s operation. The Parties acknowledge that Lessor has previously
provided to Lessee an inventory of spare parts located at the Facility.
2.6    Insurance. Lessor has obtained and shall maintain during the Term such
insurance (including the coverages, limits, deductibles, and retentions) as set
forth in Exhibit B hereto.
2.7    Loss and Damage; Casualty. Lessee hereby assumes and will bear the entire
risk of loss of, theft of, requisition of, damage to or destruction of an
item (collectively, a “Casualty”) comprising the Facility from any cause
whatsoever. In the event of a Casualty, Lessee shall at its option either
(a) repair or replace the damaged or destroyed portion of the Facility at its
own expense or (b) terminate the Lease.

8
US 1102141v.23

--------------------------------------------------------------------------------




2.8    Taxes. Lessee shall at all times during the Term pay or cause to be paid
all ad valorem property taxes that are imposed upon the Facility or Lessee’s use
thereof.
2.9    Personal Property. The Facility herein leased is, and shall at all times
during the term hereof remain, personal property, notwithstanding that the
Facility, or any part of it, may now be or hereafter become in any manner
attached to, embedded in, or permanently resting on real property or any
building or improvement thereon, or attached in any manner to what is permanent,
as by means of cement, plaster, nails, bolts, screws, or the like.
2.10    Lessee’s Right to Possession. During the Term, Lessee shall have the
right to retain possession of the Facility herein leased at the power plant
known as the New Madrid Power Plant located near Marston, Missouri or at any
other location Lessee may choose to place the Facility.
2.11    Permitted Uses. Lessee shall only use the Facility for the production of
Refined Coal.
2.12    Location. Lessee shall have the right from time to time during the Term
to relocate the Facility at Lessee’s expense to such other site as may be
selected by Lessee.
2.13    Assignment of Warranties. Lessor has assigned to Lessee all warranties
to which Lessor may have rights applicable to the Facility or any portion
thereof provided by any manufacturers, designers, and constructors of the
Facility or any portion thereof. Lessor agrees to take such other action as may
be necessary to effectuate the assignment granted to Lessee pursuant to this
Section 2.13.
ARTICLE III
TERM
3.1    Term.
(a)    The term of this Lease (the “Term”) will consist of: (i) the Original
Term, (ii) the First A&R Lease Term, (iii) the Second A&R Lease Term and
(iv) the Renewal Terms, if any. The “Original Term” commenced on November 21,
2011 and ended on March 7, 2013. The “First A&R Lease Term” commenced on March
8, 2013 and shall end on February 29, 2016 immediately prior to 11:59 p.m. The
“Second A&R Lease Term” shall commence on the Effective Date and, unless sooner
terminated pursuant to any of the terms hereof, shall end on February 28, 2018.
Lessor shall provide Lessee with four (4) Months’ written notice prior to the
end of the Second A&R Lease Term.
(b)    Unless sooner terminated in accordance with any of the terms hereof, at
the end of the Second A&R Lease Term, the Term shall automatically renew for
successive one year terms (each such term, a “Renewal Term”). The first such
Renewal Term shall commence at the expiration of the Second A&R Lease Term and
additional Renewal Terms shall automatically continue, unless this Lease is
terminated earlier in accordance with its terms, for three successive one year
terms and a fourth successive term ending on November 9, 2021; provided that if
the Section 45 Credit for Refined Coal produced by the Facility is extended
beyond November 9, 2021,

9
US 1102141v.23

--------------------------------------------------------------------------------




the Term shall automatically extend for the duration of such extension with
additional Renewal Terms as applicable for the period of such extension. Lessor
shall provide Lessee with four (4) Months’ written notice prior to the end of
each Renewal Term. Lessee shall have the right to terminate this Lease at its
sole discretion during the Second A&R Lease Term or any Renewal Term effective
as of the end of the Second A&R Lease Term or such Renewal Term, as applicable,
on the giving of three (3) Months prior written notice to Lessor.
(c)    Lessee may terminate this Lease on June 29, 2020 by providing three (3)
Months prior written notice to Lessor.
(d)    Lessee may terminate this Lease by written notice effective immediately
to Lessor if the Total Operating Expenses paid by Lessee with respect to any two
consecutive Quarters exceed * of the projected operating costs of the Facility
for such two consecutive Quarters as set forth on Schedule 2.
(e)    Lessee may terminate this Lease by written notice to Lessor if a Tax
Event occurs, though not during the Second A&R Lease Term in the case of a Tax
Event described in clauses (a)(iii) or (a)(iv) of the definition of Tax Event.
(f)    Lessee may terminate this Lease by notice to Lessor if (i) any of the
representations and warranties of Lessor contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessor within 30 Days after notice from
Lessee, or (ii) Lessor fails to perform in any material respect any of its
obligations hereunder or under the Exchange Agreement and such failure is not
cured within 30 Days after notice from Lessee.
(g)    Lessee may terminate this Lease by notice to Lessor if the Refined Coal
Sale Agreement or the Technology Sub-License terminates or is terminated or if
any Lessor Parent Guaranty ceases to be in full force and effect or any Lessor
Guarantor shall so assert in writing.
(h)    Lessor may terminate this Lease by notice to Lessee if (i) any of the
representations and warranties of Lessee contained in the Exchange Agreement are
not true in all material respects as of the date made, and such representations
and warranties are not made true by Lessee within 30 Days after notice from
Lessor, (ii) Lessee fails to pay any undisputed installment of Rent due
hereunder and such failure is not cured within 15 Business Days after notice
from Lessor, (iii) the Lessee Parent Guaranty is terminated without being
replaced by a new guaranty on substantially similar terms as the Lessee Parent
Guaranty from a Person having an Investment Grade rating or (iv) Lessee
otherwise fails to perform in any material respect any of its obligations
hereunder or under the Exchange Agreement and such failure is not cured within
30 Days after notice from Lessor.
(i)    Lessee may terminate this Lease if, in the good faith judgment of Lessee,
(i) equipment at the Facility requires replacement or modification or if the
Facility needs to be relocated and (ii) the anticipated cost of such
replacement, modification or relocation would result in the Facility having a
new placed-in-service date.

10
US 1102141v.23

--------------------------------------------------------------------------------




(j)    Lessee may terminate this Lease by notice to Lessor if the sale to
Unrelated Persons of Refined Coal produced in the Facility for any two
consecutive Months (excluding any period of Force Majeure) fails to generate
Section 45 Credits or if the amount of allowable Section 45 Credits is reduced
under Section 45(e)(8)(B) of the Code below * of the amount of Section 45
Credits that would have been available if there had been no such reduction.
(k)    Lessee may terminate this Lease by notice to Lessor if a Regulatory Event
occurs.
(l)    Lessee may terminate this Lease by notice to Lessor if, for reasons other
than Force Majeure, Refined Coal produced in the Facility fails to satisfy the
emissions reduction requirements set forth in Code Section 45(c)(7)(B) or the
Refined Coal Guidance, resulting in, or likely to result in, a material loss of
Section 45 Credits by Lessee and, despite the use by Lessee of reasonable
efforts, the problem causing such production of Refined Coal to fail to satisfy
the emissions reduction requirements set forth in Code Section 45(c)(7)(B) or
the Refined Coal Guidance is not cured within 14 Days after Lessee becomes aware
of such problem (or in the event such problem is not curable within 14 Days,
within such additional period (not to exceed 14 Days) as is reasonably necessary
to cure such problem if such problem is curable but cannot be reasonably cured
within such 14 Day period, and if Lessee uses reasonable efforts to pursue such
cure during such 14 Day period).
3.2    Effect of Expiration or Termination. Upon expiration or termination of
this Lease pursuant to Section 3.1 above, there will be no liability or
obligation on the part of Lessee or Lessor (or any of their respective
Affiliates or Representatives), except that (a) each Party shall continue to be
liable for any breach of this Lease by it occurring prior to such expiration or
termination, (b) each Party shall pay any amounts outstanding and payable by it
hereunder as of the date of expiration or termination, (c) Lessee shall continue
to pay the Second A&R Lease Term Rent Payments pursuant to the terms of
Section 2.2(a) and any Renewal Term Rent Payments pursuant to the terms of
Section 2.2(c), (d) the Parties will be subject to the indemnity obligations set
forth in Article 5, (e) the Parties will take all reasonable actions to
terminate the Exchange Agreement, the Operating and Maintenance Agreement, the
Technology Sub-License and any agreements entered into in connection with any
other lease or license of a site on which the Facility is located during the
Term, and (f) the provisions of Sections 2.2(a), (b) and (c), this Section 3.2,
Article V and Article VI shall continue to apply. Upon the expiration or the
termination of this Lease for any reason, Lessee will discontinue all use of the
Facility.
3.3    Lessee’s Duty to Surrender. At the expiration or earlier termination of
the Term, Lessee shall surrender to Lessor the possession of the Facility leased
hereunder.
ARTICLE IV
FORCE MAJEURE
4.1    Force Majeure.
(a)    If Lessee is rendered unable by Force Majeure to carry out, in whole or
part, its obligations (other than the obligation to make payments then due or
becoming due with respect

11
US 1102141v.23

--------------------------------------------------------------------------------




to performance prior to the event) under this Lease, Lessee shall give notice
orally to Lessor as soon as reasonably practicable, followed within five
Business Days thereafter by a written notice setting forth, in reasonable
detail, the cause or causes constituting such Force Majeure. The obligations of
Lessee (other than the obligation to make payments then due or becoming due with
respect to performance prior to the event) shall be suspended to the extent made
necessary, and for no longer than is required, by the cause or causes
constituting such Force Majeure.
(b)    The term “Force Majeure” means any event that is beyond the reasonable
control and occurs without the fault or negligence of Lessee, that by the
exercise of reasonable diligence or the incurrence of reasonable expense Lessee
is unable to prevent or overcome, and that wholly or partly prevents the
performance of any of the obligations of Lessee (other than the obligation to
make payments then due or becoming due with respect to performance prior to the
event) under this Lease. Force Majeure includes the following events to the
extent they present the characteristics described in the preceding sentence:
acts of God or of the public enemy; interruptions in or failure of
transportation of coal or Refined Coal or other materials by third parties;
fire, flood, explosion or other serious casualty; severe weather; war (whether
declared or not); mobilization, revolution, riot, or civil commotion; legal
intervention; regulation or order of Governmental Authority; changes in Permit
requirements that prevent the Parties from operating the Facility; inability to
obtain any Permit notwithstanding commercially reasonable efforts to obtain such
Permit; strike; and lock-out or other labor disputes. A lack or unavailability
of money shall not constitute Force Majeure.
(c)    Lessee shall initiate and continue commercially reasonable good faith
efforts to remedy the Force Majeure with all reasonable dispatch; provided,
however, that the settlement of strikes, lockouts, or other labor disputes shall
be totally within the discretion of Lessee.
ARTICLE V
INDEMNIFICATION, LIMITATION OF LIABILITY AND REMEDIES
5.1    Lessee’s Right to Indemnification. Lessor shall indemnify the Lessee
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the Lessee
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessor.
5.2    Lessor’s Right to Indemnification. Lessee shall indemnify the CCS
Indemnified Parties in accordance with, and subject to, the terms of the
Exchange Agreement from and against any and all Losses incurred by the CCS
Indemnified Parties to the extent arising out of or caused by any breach of this
Lease by Lessee.
5.3    Claims Procedures and Limitations. All claims for indemnification shall
be subject to the procedures and limitations set forth in the Exchange
Agreement.
ARTICLE VI
MISCELLANEOUS

12
US 1102141v.23

--------------------------------------------------------------------------------




6.1    Confidentiality.
(a)    Each Party shall maintain the terms of this Lease in confidence and shall
not disclose any information concerning the terms, performance or administration
of this Lease to any other Person; provided that a Party may disclose such
information: (i) to any of such Party’s Group, (ii) to any prospective member of
such Party’s Group, (iii) to any actual or prospective purchaser of all or a
portion of such Party’s interest in the Facility, (iv) to any Person providing
or evaluating a proposal to provide financing to the recipient Party or any
direct or indirect owner of such Party, and (v) to any officer, director,
manager, employee or contractor of such Party to the extent required for
performance of this Lease; provided in each case that the recipient Party shall
provide to each Person to which disclosure is made a copy of this Section 6.1
and direct such Person to treat such information confidentially in accordance
with this Section 6.1, and the recipient Party shall be liable for any breach of
the terms of this Section 6.1 by such Persons to which it makes any such
disclosure. The foregoing restrictions will not apply (A) to information that is
or becomes generally available to the public otherwise than as a result of
disclosure by the recipient Party, (B) to information that is already in, or
subsequently comes into, the recipient Party’s possession, provided that the
source of such information was not, to the recipient Party’s knowledge,
obligated to keep such information confidential, (C) to information that is
required to be disclosed pursuant to Law or stock exchange rules and regulations
or is otherwise subject to legal, judicial, regulatory or self-regulatory
requests for information or documents or (D) subject to Section 6.1(b) below, to
the tax structure or tax treatment of the transactions contemplated by this
Lease.
(b)    Each Party may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Lease, provided, however, that any such information is required to be kept
confidential to the extent necessary to comply with any applicable securities
laws. The tax structure and tax treatment of the transactions contemplated by
this Lease includes only those facts that may be relevant to understanding the
purported or claimed U.S. federal and state income tax treatment or tax
structure of the transactions and, to eliminate any doubt, therefore
specifically does not include information that either reveals or standing alone
or in the aggregate with other information so disclosed tends of itself to
reveal or allow the recipient of the information to ascertain the identity of
any parties involved in any of the transactions contemplated by this Lease or
the documents to be delivered in connection herewith.
(c)    If any Party is required to disclose any information required by this
Section 6.1 to be maintained as confidential in a judicial, administrative or
governmental proceeding, such Party shall give the other Party at least 10 Days’
prior written notice (unless less time is permitted by the applicable
proceeding) before disclosing any such information in any said proceeding and,
in making such disclosure, the Party required to disclose the information shall
disclose only that portion thereof required to be disclosed and shall cooperate
with the other Party in the other Party’s attempts to seek to preserve the
confidentiality thereof, including if such Party seeks to obtain protective
orders and/or any intervention.
6.2    Tax Return Information and Tax Proceedings. The provisions of Section 4.4
of the Exchange Agreement shall apply to this Lease.

13
US 1102141v.23

--------------------------------------------------------------------------------




6.3    Amendment, Modification and Waiver. This Lease may not be amended or
modified except by an instrument in writing signed and delivered by each of the
Parties. Any failure of a Party to comply with any obligation, covenant,
agreement, or condition contained herein may be waived only if set forth in an
instrument in writing signed and delivered by the Party or Parties to be bound
thereby, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any other failure.
6.4    Severability. If any term or other provision of this Lease is invalid,
illegal, or incapable of being enforced by any rule of applicable Law, or public
policy, all other conditions and provisions of this Lease shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Lease so as to effect the original intent of the
Parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein are consummated as originally contemplated to
the fullest extent possible.
6.5    Expenses and Obligations. Except as otherwise expressly provided in this
Lease, all costs and expenses incurred by the Parties in connection with this
Lease and the consummation of the transactions contemplated hereby shall be
borne solely and entirely by the Party which has incurred such expenses.
6.6    Parties in Interest. This Lease shall be binding upon and, except as
provided below, inure solely to the benefit of each Party and its successors and
permitted assigns, and nothing in this Lease, express or implied, is intended to
confer upon any other Person (other than the Lessee Indemnified Parties and CCS
Indemnified Parties as provided in Article 5) any rights or remedies of any
nature whatsoever under or by reason of this Lease).
6.7    Notices. All notices and other communications hereunder shall be in
writing, unless otherwise specified, and shall be deemed given if delivered
personally, by a nationally recognized overnight courier, by facsimile or
electronic mail, or mailed by registered or certified mail (return receipt
requested) to the Parties at the following addresses (or at such other address
for a Party as shall be specified by like notice):
(a)    If to Lessee, to:
GS RC Investments LLC
c/o Goldman Sachs & Co.
200 West Street
New York, New York 10282
Attention: Pooja Goyal
Fax: (212) 256-5304
Email: pooja.goyal@gs.com

14
US 1102141v.23

--------------------------------------------------------------------------------




With a copy (which shall not constitute notice) to:
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002-6760
Attention: Kaam N. Sahely
Fax: (713) 615-5150
Email: ksahely@velaw.com
If to Lessor, to:
AEC-NM, LLC
One Denver Tech Center
5251 DTC Parkway, Suite 825
Greenwood Village, CO 80111
Attention: General Counsel
Fax: (866) 433-1341
Email: ccsnotice@cleancoalsolutions.com

With a copy (which shall not constitute notice) to:


Crowley Fleck PLLP
P.O. Box 10969
Bozeman, MT 59719
Attention: Nate Good
Fax: (406) 556-1433
Email: ngood@crowleyfleck.com


All notices and other communications given in accordance herewith shall be
deemed given (i) on the date of delivery, if hand delivered, (ii) on the date of
receipt, if faxed or emailed (provided a hard copy of such transmission is
dispatched by first class mail within 48 hours), (iii) three Business Days after
the date of mailing, if mailed by registered or certified mail, return receipt
requested, and (iv) one Business Day after the date of sending, if sent by a
nationally recognized overnight courier; provided, however, that a notice given
in accordance with this Section 6.7 but received on any Day other than a
Business Day, or after business hours in the place of receipt, will be deemed
given on the next Business Day in that place.
6.8    Counterparts. This Lease may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart.
6.9    Entire Agreement. This Lease (which term shall be deemed to include the
Exhibits and Schedules hereto) constitutes the entire agreement of the Parties
and supersedes all prior agreements, letters of intent and understandings, both
written and oral, among the Parties with

15
US 1102141v.23

--------------------------------------------------------------------------------




respect to the subject matter hereof, including the Exchange Lease and the First
A&R Lease. There are no representations or warranties, agreements, or covenants
other than those expressly set forth in this Lease.
6.10    Governing Law; Choice of Forum; Waiver of Jury Trial. THIS LEASE SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF, INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LEASE AND CONSENT TO THE SERVICE
OF PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING RELATING TO A DISPUTE ARISING OUT OF OR RELATING TO THIS LEASE AND
FOR ANY COUNTERCLAIM WITH RESPECT THERETO.
6.11    Publicity. Lessor agrees that it will not, without the prior written
consent of Lessee, in each instance, (a) use in advertising, publicity, or
otherwise the name of GS, or any Affiliate thereof (including Lessee), or any
partner or employee of GS, or any Affiliate thereof (including Lessee), nor any
trade name, trademark, trade device, service mark, symbol or any abbreviation,
contraction or simulation thereof owned by GS, or any Affiliate thereof
(including Lessee), or (b) represent, directly or indirectly, that any product
or any service provided by Lessor has been approved or endorsed by GS, or any
Affiliate thereof (including Lessee). No public announcement of any kind
regarding the existence or terms of this Lease shall be made without the prior
written consent of the Parties. For the avoidance of doubt, nothing in this
Section 6.11 shall limit Lessor's obligation to disclose information pursuant to
Section 6.1.
6.12    Assignment. Neither Party shall assign, sublease or otherwise transfer
(collectively, an “Assignment”) this Lease or any of its rights or obligations
hereunder without the prior written consent of the other Party, and any
purported Assignment made without such prior written consent shall be void.
Notwithstanding the foregoing:
(a)    either Party may, without the need for consent from the other Party, make
an Assignment of this Lease to an Affiliate of such Party provided that such
Affiliate assumes all of the obligations of the Party making the Assignment and
the Lessor Parent Guaranties or the Lessee Parent Guaranty remain in effect, as
applicable, with respect to the obligations of such Affiliate, and in such event
the assigning Party shall be released from its obligations under this Lease,
except for those obligations that arose prior to such Assignment;
(b)    Lessee may, without the need for consent from Lessor, make an Assignment
of this Lease to any Person (i) succeeding to all or substantially all of its
assets, provided such Person has, or its obligations under this Lease are
guaranteed by a Person who has, an Investment Grade rating, or (ii) after the
date that is ten (10) years after the Effective Date if the Section 45 Credit
for Refined Coal produced by the Facility has been extended beyond such date;
and

16
US 1102141v.23

--------------------------------------------------------------------------------




(c)    Lessor may, without the prior written consent of Lessee, make an
Assignment of this Lease to any Person succeeding to all or substantially all of
its assets provided that (i) the acquiring Person assumes all obligations of
Lessor hereunder, and (ii) either (A) the Lessor Parent Guaranties remain in
full force and effect with respect to the Person succeeding to all or
substantially all of Lessor’s assets, or (B) the Lessor Parent Guaranties are
replaced by a new guaranty or guarantees on the same terms as the Lessor Parent
Guaranties covering such assumed obligations from a Person having an Investment
Grade rating, and in such event Lessor shall be released from its obligations
under this Lease, except for those obligations that arose prior to such
Assignment.
6.13    Private Letter Ruling. If Lessee or any of its Affiliates decides to
pursue a request for a PLR, determination letter, Pre-Filing Agreement or other
written guidance from the IRS (the “IRS Guidance”) with respect to any aspect of
the transactions contemplated by this Lease or any of the other Transaction
Documents or in relation to the Facility, the Parties shall consider in good
faith and make such amendments to this Lease as may be necessary to permit
Lessee to obtain the IRS Guidance. Neither Party shall be required to agree to
any such amendment that it reasonably determines, in good faith, is adverse to
such Party in any material respect; provided that Lessor shall not withhold its
agreement to any such amendment if Lessee has agreed to fully compensate Lessor
for any adverse economic effect on Lessor resulting from such amendment and such
amendment would not cause any material adverse effect on Lessor for which it
cannot adequately be compensated by Lessee.
[Signature page follows.]





17
US 1102141v.23

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Party has caused this Lease to be executed on its
behalf as of on the day and year first above written.
AEC-NM, LLC
By: Clean Coal Solutions, LLC,
its manager
By: /s/ George A. McClellan
Name: George A. McClellan
Title: Chief Executive Officer
 
GS RC INVESTMENTS LLC
By: GSFS Investments I Corp.,
its sole member




By: /s/ Charles A. Cognata
Name: Charles A. Cognata
Title: Authorized Signatory






Signature Page to Second Amended and Restated Equipment Lease (New Madrid)

--------------------------------------------------------------------------------




SCHEDULE 1
RENT
*
*
*

Schedule 1


US 1102141v.23

--------------------------------------------------------------------------------




SCHEDULE 2
OPERATING EXPENSES


*

Schedule 2


US 1102141v.23

--------------------------------------------------------------------------------




EXHIBIT A

FACILITY
All fixtures, equipment, machinery, parts and software, and other property
constituting the refined coal production facility, consisting of the following
components: a CyClean A granular material feed hopper system including weigh
belt conveyors; the CyClean A equipment support and enclosure; a CyClean B
liquid tote and containment; chemical pumps and associated chemical delivery
system plumbing; motor control center; programmable logic control system; and
all associated valves, fittings, equipment; located at the New Madrid Power
Plant owned by Associated Electric Cooperative, Inc. and located at 41 St. Jude
Road, New Madrid, Missouri 63869 including, without limitation, the equipment,
parts, and other materials set forth below:
TAG NO.
EQUIPMENT NAME
Manufacturer
Model Number
 
 
 
 
*
*
*
N/A
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
*
*
*
*
N/A
*
*
*
N/A
*
*
*
N/A
*
*
*
N/A
*
*
*
*
*
*
*
*
*
*
*
N/A
*
*
*
*
*
*
*
N/A
*
*
*
N/A




Exhibit A
US 1102141v.23

--------------------------------------------------------------------------------




LESSOR INSURANCE
A.
Lessor shall carry and maintain (or cause to be carried and maintained) the
following insurance coverages, or their equivalent in scope and amount. Each
policy shall list the following as additional insureds (collectively, the
“Additional Insureds”): Lessee, all direct owners of Lessee and any Person
owning a direct or indirect interest in any direct owner of Lessee, the site and
the Utility, and any other parties identified by Lessee, as their interests may
appear. Lessor shall pay (or cause to be paid) the premiums required to maintain
these policies in effect, unless otherwise stated.

Commercial (or Public) General Liability. Insurance written on an occurrence
basis, with at least a * per occurrence limit. The policy will include the
following provision:
“Coverage afforded to any additional insured will apply on a primary basis, not
as excess of or contributing with any other insurance, as respects the subject
project.”
Lessor shall immediately notify Lessee of any material dilution in the limit on
such policy or policies, whether under this Lease or in connection with any
other refined coal production facility or underlying property.
Umbrella Liability Coverage. Insurance with limits of not less than * if
available on a commercially reasonable basis, but in any event limits of not
less than *. At a minimum to provide umbrella limits over commercial liability,
employer’s liability, and auto liability. Such coverage may be on a claims-made
basis. Lessor shall immediately notify Lessee of any material dilution in the
limit on such policy or policies, whether under this Lease or in connection with
any other facility or underlying property.
Pollution Liability or Pollution Legal Liability. Insurance with limits of *.
Such insurance shall be obtained by Lessor at Lessee’s expense. Lessor shall
immediately notify Lessee of any material dilution in the limit on such policy
or policies, whether under this Lease or in connection with any other facility
or underlying property.
B.
The insurance policies maintained pursuant hereto may be subject to such
retentions and deductibles as are usual and customary for the risks involved
under policies with limits described above.

C.
Each insurance policy covering Lessor’s obligations under this Lease, or any
other insurance in force for the personal property, fixtures or equipment of
Lessor used in connection with this Lease, shall provide for a waiver of
subrogation by the insurer in favor of the Additional Insureds. Such insurance
provided to Additional Insureds shall apply on a primary basis not as excess of
or contributing with any other insurance.

D.
All insurance policies shall be in a form reasonably acceptable to Lessee and
shall be issued by an approved insurance company licensed and authorized to do
business in the state of operation, and rated in Bests Insurance Reports (or
similar publication of comparable standing) as A-VIII or better (or the then
equivalent of such rating) or as approved by Lessee.


Exhibit B
US 1102141v.23

--------------------------------------------------------------------------------




As soon as practicable upon execution of this Lease and before commencing any
performance hereunder, Lessor shall submit to Lessee certificates of insurance
evidencing the existence of the insurance required hereunder. Certificates of
renewal or replacement policies shall be delivered to Lessee within 10 Business
Days after the date of expiration or termination of the expired or replaced
insurance policy. If requested by Lessee, Lessor shall provide Lessee an
original or certified copy of any insurance policy maintained by Lessor pursuant
to the terms hereof.
E.
All primary and umbrella liability policies shall contain the following clause:

“Thirty days’ written notice of cancellation, material change deemed adverse to
Lessee’s interest or nonrenewal shall be given to Lessee before any
cancellation, material change or nonrenewal of this policy will be effected,
except ten Days will apply for cancellation due to nonpayment of premium.”
F.
Lessor and its Representatives shall cooperate with Lessee in connection with
the collection of any insurance monies that may be due Lessee in the event of
loss, and Lessor and its Representatives shall execute and deliver all such
instruments that may be required for the purpose of obtaining the recovery of
any such insurance monies.

G.
Lessor shall maintain the insurance described herein until expiration of the
Term or termination of this Lease and the issuance of a final certificate of
insurance.

H.
The following provisions shall apply with respect to the insurance coverages
required in this Lease:

1.
Lessor will not intentionally do, allow or permit anything to be done during the
performance of Lessor’s obligations under this Lease that will affect, impair or
contravene any policies of insurance that may be carried on the Facilities, or
any part thereof, or the use thereof, against loss, damage or destruction by
fire, casualty, public liability, or otherwise.

2.
Compliance with any of the insurance requirements stipulated in this Lease will
not in itself be construed to be a limitation of liability of Lessor or its
representatives.

I.
In the event Lessor fails to effect, maintain or renew any of the insurance
required hereunder in the required amounts, or to pay the premiums therefor, or
to deliver to Lessee any evidence of such insurance or payment therefor as
required hereunder, then in any such events Lessee at its option, but without
obligation so to do, may procure such insurance. Any sums expended by Lessee to
procure any such insurance shall be payable by Lessor on demand, together with
interest at the Interest Rate thereon from the date such sums were expended;
provided, however, it is expressly understood that procurement by Lessee of any
such insurance shall not be deemed to waive or release the default of Lessor, or
the right of Lessee at its option, to exercise the remedies set forth in this
Lease upon the occurrence of a default. Unless otherwise specified, Lessee shall
not be responsible for obtaining or maintaining any insurance required to be
obtained or maintained by Lessor, and shall not, by reason of


Exhibit B
US 1102141v.23

--------------------------------------------------------------------------------




accepting, rejecting, approving or obtaining any such insurance, incur any
liability for the existence, nonexistence, form or legal sufficiency thereof,
the solvency of any insurer or the payment of any losses, and Lessor hereby
expressly assumes full responsibility therefor and liability, if any,
thereunder.
J.
In addition to the above, Lessor shall maintain all insurance and surety bonds
for any other risks or hazard that now or hereafter are customarily insured
against by lessors of like size and type in the locality of the site as Lessor
deems appropriate.

K.
All claims-made liability coverages shall remain in full force and effect for
three years after the end of the Term. All other liability coverages shall
remain in full force and effect until the end of the Term.




Exhibit B
US 1102141v.23

--------------------------------------------------------------------------------




EXHIBIT C
ESCALATION INDEX
The Second A&R Lease Term Rent Payment or Renewal Term Rent Payment, as
applicable, for a Quarter shall be adjusted in an amount equal to the Second A&R
Lease Term Rent Payment or Renewal Term Rent Payment, as applicable, for such
Quarter as set forth on Schedule 1 multiplied by the percentage increase or
decrease, if any, in the CPI for the calendar year immediately prior to the
calendar year in which the applicable Quarter ends as compared to the CPI for
2015.

Exhibit C
US 1102141v.23